669 S.W.2d 872 (1984)
SEMINOLE, INC., M.J. White, and Wilma White, Appellants,
v.
OAK HOLLOW PROPERTY OWNERS' ASSOCIATION, Appellee.
No. 13-83-042-CV.
Court of Appeals of Texas, Corpus Christi.
April 30, 1984.
Rehearing Denied June 14, 1984.
Jerry L. Bryan, Bryan & Mann, Inc., Houston, for appellants.
Lynn C. Grebe, Bay City, for appellee.
Before NYE, C.J., and YOUNG and UTTER, JJ.

OPINION
NYE, Chief Justice.
By letter dated June 2, 1983, this Court notified the attorneys of record that appellants' brief, filed on March 15, 1983, was stricken for failure to comply with the Texas Rules of Civil Procedure. Appellants were given ten days from receipt of this letter to file a new brief. The return receipt on file shows that the letter from this Court was received at the office of appellants' attorney on June 10, 1983.
Having failed to file a brief in the time prescribed or respond to the Court on this matter, the appeal is subject to being dismissed. TEX.R.CIV.P. 415.
We have checked the record for fundamental error, and having found none, we are of the opinion that the appeal should be dismissed.
APPEAL DISMISSED.